


    
CHANGE IN CONTROL AGREEMENT


This CHANGE IN CONTROL AGREEMENT (this “Agreement”) is entered into effective as
of November 4, 2013 (the “Effective Date”), by and between TOM FERGUSON (the
“Executive”) and AZZ incorporated, a Texas corporation (the “Company”).


WITNESSETH


WHEREAS, the Company and the Executive have entered into an Employment
Agreement, dated as of the Effective Date (the “Employment Agreement”), whereby
the Company has agreed to employ Executive, and Executive has agreed to be
employed by the Company, in the positions of President and Chief Executive
Officer; and


WHEREAS, the Company desires to continue to retain Executive’s experience,
skills, abilities, background and knowledge with respect to the Company and its
business; and


WHEREAS, Executive desires to continue to be in the employ of the Company and is
willing to accept such employment on the terms and conditions set forth in the
Employment Agreement and this Agreement;


NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:


ARTICLE I
Term of Agreement


1.01    Term. This Agreement shall remain in effect from the Effective Date
until the earlier of:
(a)    the date when Executive’s employment with the Company terminates for any
reason not described in Section 3.02; or
(b)    the date when the Company or successor has met all of its obligations
under this Agreement following a termination of Executive’s employment with the
Company or successor to the Company for any reason described in Section 3.02.
ARTICLE II
Certain Definitions Used in this Agreement


2.01    Annual Base Salary. For all purposes of this Agreement, “Annual Base
Salary” means Executive’s annual base salary in effect immediately prior to
Executive’s termination, or the rate in effect prior to any material reduction
in Executive’s base salary that would give Executive the right to resign for
Good Reason, as defined below.


2.02    Cause. For all purposes under this Agreement, “Cause” shall have the
meaning ascribed to such term in the Employment Agreement.
2.03    Change in Control. For all purposes under this Agreement, “Change in
Control” shall mean:
(a)    a sale of all or substantially all of the assets of the Company,
including, without limitation, a sale of the equity interests of all or
substantially all of the Company’s direct and indirect subsidiaries;

1

--------------------------------------------------------------------------------




(b)    a merger or consolidation in which the Company is not the surviving
entity and in which the holders of the Company’s outstanding equity securities
immediately prior to such transaction own, immediately after such transaction,
equity securities representing less than fifty percent (50%) of the voting power
of the entity surviving such transaction;
(c)    a reverse merger in which the Company is the surviving entity but the
holders of the Company’s outstanding equity securities immediately prior to such
transaction own, immediately after such transaction, equity securities
representing less than fifty percent (50%) of the voting power of the Company;
or
(d)    an acquisition by any person, entity or group (excluding any employee
benefit plan, or related trust, sponsored or maintained by the Company or
subsidiary of the Company or other entity controlled by the Company) of the
beneficial ownership of equity securities of the Company representing over fifty
percent (50%) of the combined voting power entitled to vote in the election of
directors.
Notwithstanding the foregoing, any transaction or series of related
transactions, the primary purpose of which (i) is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s equity securities immediately prior to such transaction or (ii) is
to raise capital for the Company in a bona fide equity financing shall be deemed
not to be a “Change in Control” for all purposes of this Agreement.


2.04    Change in Control Period. For all purposes under this Agreement, “Change
in Control Period” shall mean the period beginning on the execution of a
definitive written agreement that if consummated in accordance with its terms
would result in a Change in Control and ending on the earlier of (a) the
termination of such agreement or (b) twelve (12) months following the
consummation of a Change in Control pursuant to such agreement.
2.05    Disability. For all purposes under this Agreement, “Disability” shall
have the meaning ascribed to such term in the Employment Agreement.
2.06    Good Reason. For all purposes under this Agreement, “Good Reason” shall
have the meaning ascribed to such term in the Employment Agreement.


ARTICLE III
TERMINATION BENEFITS


3.01    Benefits Upon Termination other than in connection with a Change in
Control. In the event Executive’s employment with the Company is terminated in
any manner or for any reason other than during a Change in Control Period, the
rights of Executive to
payments and benefits, and the terms, conditions and limitations thereof, shall
be as set forth in the Employment Agreement.


3.02    Benefits Upon Termination without Cause or for Good Reason in connection
with a Change in Control. In the event Executive’s employment with the Company
is terminated by the Company or successor to the Company without Cause (and
other than as a result of Executive’s Disability) or Executive terminates his
employment with the Company for Good Reason (and other than as a result of
Executive’s death), in each case during a Change in Control Period, then,
subject to Executive’s delivery to the Company or successor to the Company of a
Release and Waiver substantially in the form attached hereto as Exhibit A within
the applicable time period set forth therein, but in no event later than
forty-five (45) days following termination of Executive’s employment, and
permitting such Release and Waiver to become fully effective

2

--------------------------------------------------------------------------------




in accordance with its terms, the Company or successor to the Company, if
applicable, shall provide Executive with the following severance benefits
hereunder:
(a)    Executive’s accrued but unpaid Annual Base Salary through the date of
termination (plus accrued and unpaid expenses reimbursable in accordance with
Employment Agreement);
(b)    severance pay in the form of a single lump sum payment equal to two
hundred ninety nine percent (299%) of Executive’s Annual Base Salary, which
payment shall be calculated ignoring any decrease in Executive’s Annual Base
Salary that forms the basis for Executive’s termination for Good Reason, if
applicable, and shall be made on the first regular payroll date of the Company
following the effective date of the Release and Waiver and in no event later
than March 15 of the year immediately following the year in which Executive’s
termination occurs; and
(c)    notwithstanding any contrary terms of any stock option grant, option
agreement or other equity award agreement between the Company and Executive, all
outstanding stock options and other equity awards with respect to the Company
common stock held by Executive as of the date of termination that are subject to
time-based vesting requirements shall accelerate and vest in full.
3.03    Certain other Payments. Subject to ARTICLE IV, nothing contained in
Section 3.02 or otherwise under this Agreement shall limit Executive’s right to
receive a payout of Executive’s accrued but unused vacation and/or paid time off
and any other payments required to be made to or on behalf of Executive by law,
as of the date of Executive’s termination of employment.
ARTICLE IV
Limitation on Payments


4.01    280G Payments. If any payment or benefit Executive will or may receive
from the Company or otherwise (a “280G Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the of the Internal
Revenue Code of 1986, as amended (the “Code”), and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then any such 280G Payment (a “Payment”) shall be equal to the
Reduced Amount (as defined below). The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
(after reduction) being subject to the Excise Tax or (y) the largest portion, up
to and including the total, of the Payment, whichever amount (i.e., the amount
determined by clause (x) or by clause (y)), after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in a Payment is required pursuant to the immediately
preceding sentence and the Reduced Amount is determined pursuant to clause (x)
of the immediately preceding sentence, the reduction shall occur in the manner
(the “Reduction Method”) that results in the greatest economic benefit for
Executive. If more than one method of reduction will result in the same economic
benefit, the items so reduced will be reduced pro rata.
4.02    Accounting Firm. Unless Executive and the Company agree on an
alternative accounting firm or law firm, the accounting firm engaged by the
Company for general tax compliance purposes as of the day prior to the effective
date of the Change in Control shall perform the calculations described in
Section 4.01. If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Company shall appoint a nationally recognized accounting or law
firm to make the determinations required hereunder. The Company shall bear all
expenses with respect to the determinations by such accounting or law firm
required to be made hereunder. The Company shall

3

--------------------------------------------------------------------------------




use commercially reasonable efforts to cause the accounting or law firm engaged
to make the determinations hereunder to provide its calculations, together with
detailed supporting documentation, to Executive and the Company within fifteen
(15) calendar days after the date on which Executive’s right to a 280G Payment
becomes reasonably likely to occur (if requested at that time by Executive or
the Company) or such other time as requested by Executive or the Company.
4.03    Clawback. If Executive receives a Payment for which the Reduced Amount
was determined pursuant to clause (x) of Section 4.01 and the Internal Revenue
Service determines thereafter that some portion of the Payment is subject to the
Excise Tax, Executive agrees to promptly return to the Company a sufficient
amount of the Payment (after reduction pursuant to clause (x) of Section 4.01 so
that no portion of the remaining Payment is subject to the Excise Tax. For the
avoidance of doubt, if the Reduced Amount was determined pursuant to clause (y)
of Section 4.01, Executive shall have no obligation to return any portion of the
Payment pursuant to the immediately preceding sentence.
ARTICLE V
Successors


5.01    Company’s Successors. The Company shall require any successor (whether
direct or indirect and whether by purchase, lease, merger, consolidation,
liquidation or otherwise) to all or substantially all of the Company’s business
and/or assets, by an agreement in substance and form reasonably satisfactory to
Executive, to assume this Agreement and to agree expressly to perform this
Agreement in the same manner and to the same extent as the Company would be
required to perform it in the absence of a succession. For all purposes under
this Agreement, the
term “Company” shall include any successor to the Company’s business and/or
assets which executes and delivers the assumption agreement described in this
Section 5.01 or which becomes bound by this Agreement by operation of law.
5.02    Executive’s Successors. This Agreement and all rights of Executive
hereunder shall inure to the benefit of, and be enforceable by, Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.
ARTICLE VI
APPLICATION OF INTERNAL REVENUE CODE SECTION 409A


6.01    Section 409A. Notwithstanding anything to the contrary set forth herein,
any payments and benefits provided under this Agreement (the “Severance
Benefits”) that constitute “deferred compensation” within the meaning of Section
409A of the Code and the regulations and other guidance thereunder and any state
law of similar effect (collectively “Section 409A”) shall not commence in
connection with Executive’s termination of employment unless and until Executive
has also incurred a “separation from service” (as such term is defined in
Treasury Regulation Section 1.409A-1(h)) (the “Separation From Service”), unless
the Company reasonably determines that such amounts may be provided to Executive
without causing Executive to incur the additional 20% tax under Section 409A.
Each installment of Severance Benefits is a separate “payment” for purposes of
Treas. Reg. Section 1.409A-2(b)(2)(i) and it is intended that payments of the
Severance Benefits set forth in this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Section 409A provided under
Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9).
However, if the Company (or, if applicable, the successor entity thereto)
determines that such exemptions are not available and Executive is, on
Executive’s Separation From Service, a “specified employee” of the Company or
any successor entity thereto, as such term is defined in Section 409A, then,
solely to the extent necessary to avoid the incurrence of the adverse personal
tax consequences under Section 409A, the timing of the Severance Benefit
payments shall be delayed until the earlier to occur of: (i) the date

4

--------------------------------------------------------------------------------




that is six (6) months and one day after Executive’s Separation From Service or
(ii) the date of Executive’s death.
6.02    Release and Waiver. Executive shall receive Severance Benefits only if
Executive executes and returns within the applicable time period set forth
therein, the Release and Waiver, and permits such Release and Waiver to become
effective in accordance with its terms, which shall in no event be longer than
sixty (60) days following Executive’s Separation From Service (such latest
permitted date, the “Release Deadline”). If the Severance Benefits are not
covered by one or more exemptions from the application of Section 409A, and the
Release and Waiver could become effective in the calendar year following the
calendar year in which Executive’s Separation From Service occurs, the Release
and Waiver will not be deemed effective any earlier than the Release Deadline.
Except to the minimum extent that payments are delayed because Executive is a
“specified employee” or until the effectiveness of the Release and Waiver, all
amounts will be paid as soon as practicable in accordance with the Company’s
normal payroll practices. All amounts payable under the Agreement will be
subject to standard payroll taxes and deductions.
6.03    Interpretation. The Severance Benefits are intended to qualify for an
exemption from application of Section 409A or comply with its requirements to
the extent necessary to avoid adverse personal tax consequences under Section
409A, and any ambiguities herein shall be interpreted accordingly.
ARTICLE VII
Miscellaneous Provisions


7.01    Notice. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
shall be addressed to Executive at the home address which he most recently
communicated to the Company in writing. In the case of the Company, mailed
notices shall be addressed to its corporate headquarters, and all notices shall
be directed to the attention of its Secretary.


7.02    Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
7.03    Entire Agreement. This Agreement (including the exhibits hereto)
constitutes the full and entire understanding and agreement between the parties
with regard to the subject matter hereof, and supersede any and all prior
agreements, representations or understandings (whether oral or written and
whether express or implied) made or entered into by either party with respect to
the subject matter hereof.
7.04    No Setoff; Withholding Taxes. There shall be no right of setoff or
counterclaim, with respect to any claim, debt or obligation against payments to
Executive under this Agreement. All payments made under this Agreement shall be
subject to reduction for payment of all federal, state and local employment
taxes and any other taxes required to be withheld by law.
7.05    Choice of Law, Forum and Consent to Personal Jurisdiction
. This Agreement shall be interpreted, construed, and governed by the laws of
the State of Texas, regardless of its place of execution or performance. Any
cause of action arising between the parties regarding this Agreement shall be
brought only in a Texas state court located in Tarrant County, Texas, or in the
U.S. District Court for the Northern District of Texas, Fort Worth division.
Executive, by this Section 7.05, consents to

5

--------------------------------------------------------------------------------




personal jurisdiction in any such State or Federal court and waives any
entitlement Executive might otherwise have to a transfer of venue under the
preferred venue requirements of State or Federal rules of civil procedure rules.
7.06    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
7.07    No Assignment. The rights of any person to payments or benefits under
this Agreement shall not be made subject to option or assignment, either by
voluntary or involuntary assignment or by operation of law, including (without
limitation) bankruptcy, garnishment, attachment or other creditor’s process, and
any action in violation of this Section 7.07 shall be void.
7.08    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
7.09    Employment Agreement. Executive acknowledges, affirms and agrees that
Executive’s employment with the Company is subject to the terms and conditions
set forth in the Employment Agreement and that, except as expressly provided in
this Agreement, the terms of such employment shall not be affected by this
Agreement.
7.10    Arbitration. Any dispute or controversy between the Company and
Executive, arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be settled by arbitration in Fort Worth, Texas
administered by the American Arbitration Association in accordance with its
Commercial Rules then in effect and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or grant, including, without limitation,
the issuance of an injunction. However, either party may, without inconsistency
with this arbitration provision, apply to any court having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of the
Company and Executive. Each party shall bear its or his costs and expenses in
any arbitration hereunder and one-half of the arbitrator’s fees and costs;
provided, however, that the arbitrator shall have the discretion to award the
prevailing party reimbursement of its or his reasonable attorney’s fees and
costs. Executive acknowledges that the duties he will perform for the Company
will involve and have a connection with interstate commerce within the meaning
of the Federal Arbitration Act (“FAA”), and that this Agreement involves and has
a connection with interstate commerce within the meaning of the FAA.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the Effective Date.


EXECUTIVE:






By: /s/ Tom Ferguson                        
Tom Ferguson






COMPANY:


AZZ incorporated






By: /s/ Kevern Joyce                        
Name: Kevern Joyce
Title: Chairman of Board





7

--------------------------------------------------------------------------------




EXHIBIT A


Form of Release and Waiver


RELEASE AND WAIVER OF CLAIMS


This Release and Waiver of Claims (this “Release”), is entered into this ___ day
of ______, ____ (the “Effective Date”) by and between Tom Ferguson, an
individual (“Executive”), and AZZ incorporated, a Texas corporation (the
“Company”).


WHEREAS, Executive has been employed as President and Chief Executive Officer of
the Company pursuant to an employment agreement entered into between Executive
and the Company, dated as of November 4, 2013 (the “Employment Agreement”); and


WHEREAS, in connection with the Employment Agreement, Executive and the Company
have entered into a Change in Control Agreement, dated as of November 4, 2013
(the “Change in Control Agreement”), pursuant to which the Company has agreed to
provide certain benefits to Executive in the event Executive’s employment with
the Company is terminated under certain circumstances; and


WHEREAS, Executive’s employment with the Company has been terminated under the
circumstances described in Section 3.02 of the Change in Control Agreement;


NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Release, Executive and the Company agree as follows:


ARTICLE I
Termination


1.01    Relationship with the Company. Executive’s position as an officer,
director, Executive, manager and in any other capacity with the Company and each
of its affiliates (other than as an equity owner) is hereby terminated effective
______________, 20___ (“Separation Date”), and all benefits and perquisites of
employment will cease as of the Separation Date.


1.02    Employment Agreement; Change in Control Agreement. The Employment
Agreement shall terminate as of the Separation Date and the Change in Control
Agreement shall terminate as of the Effective Date; provided, however, that
notwithstanding anything to the contrary in this Release, the provisions
contained in ARTICLE IV, ARTICLE V, ARTICLE VI and ARTICLE IX of the Employment
Agreement shall continue to apply in accordance with their respective terms. All
payments due to Executive from the Company shall be determined under the
applicable provisions of the Employment Agreement, the Change in Control
Agreement and this Release.
1.03    Acknowledgment. Executive acknowledges and agrees that, upon receipt of
all payments due to him on or before the Separation Date in accordance with the
Employment Agreement and the Change in Control Agreement, he will have received
all amounts owed for his regular and usual salary (including, but not limited
to, any severance, overtime, bonus,
commissions or other wages), usual benefits and accrued but unused vacation
through the Separation Date and that all payments due to Executive from the
Company after the Separation Date shall be determined under this Release.

1

--------------------------------------------------------------------------------




ARTICLE II
Severance Benefit


2.01    Severance. In accordance with the terms of Executive’s Change in Control
Agreement, the Company shall pay as severance pay to Executive a lump sum amount
of ________________ ($_______), less standard withholding and authorized
deductions, within thirty (30) days after his delivery of this executed Release
to the Company.
ARTICLE III
Release


3.01    Release. Executive on behalf of himself, his descendants, dependents,
heirs, executors, administrators, assigns, and successors, and each of them,
hereby covenants not to sue and fully releases and discharges the Company and
each of its parents, subsidiaries and affiliates, past and present (together,
the “Company Group”), as well as its and their trustees, directors, officers,
members, managers, partners, agents, attorneys, insurers, Executives,
shareholders, representatives, assigns, and successors, past and present (each
of them, hereinafter together and collectively referred to as the “Releasees”)
with respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against any of said Releasees, arising out of
or in any way related to his service as an officer, director, Executive or
manager of any member of the Company Group (other than as an equity owner), his
separation from his position as an officer, director, Executive and/or manager,
as applicable, of any member of the Company Group (other than as an equity
owner), or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever, known or unknown, suspected or unsuspected, concealed
or apparent, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Release related to Executive’s employment or service with any member of the
Company Group, including, without limiting the generality of the foregoing, any
claim under Title VII of the Civil Rights Act of 1964, as amended, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, as amended, the
Family and Medical Leave Act of 1993, the Texas Commission on Human Rights Act,
the Texas Labor Code, the Texas Payday Act, the Texas Employment Discrimination
Law, the Texas Disability Discrimination Law or any claim for severance pay,
bonus, sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit or disability.


3.02    Non-released matters. Notwithstanding the foregoing Section 3.01 of this
Release, the release set forth therein shall not apply to (1) any severance or
other benefits due Executive under this Release or the Change in Control
Agreement for which Executive has not expressly acknowledged receipt or
satisfaction in Section 2.01 of this Release or otherwise; (2)
any right of Executive to receive workers’ compensation benefits; (3) any right
to continue Executive’s group health benefits in accordance with the
Consolidated Omnibus Budget Reconciliation Act; (4) any right of Executive to
indemnification pursuant to the Company’s Bylaws, its articles of incorporation
(as may be amended from time to time), the Employment Agreement and any other
agreement to which Executive is a party entered into in connection with the
Employment Agreement; or (5) any rights of Executive under any written
equity-based award agreement entered into by and between any member of the
Company Group and Executive in effect at the Separation Date.
3.03    Representations and Warranties. Executive represents and warrants that
he has not heretofore assigned or transferred to any person not a party to this
Release any released matter or any part

2

--------------------------------------------------------------------------------




or portion thereof and he shall defend, indemnify and hold the Company and each
of its affiliates harmless from and against any claim (including the payment of
attorneys’ fees and costs actually incurred whether or not litigation is
commenced) based on or in connection with or arising out of any such assignment
or transfer made, purported or claimed.
ARTICLE IV
ADEA Waiver


4.01    Waiver. Executive expressly acknowledges and agrees that by entering
into this Agreement, he is waiving any and all rights or claims that he may have
arising under the federal Age Discrimination in Employment Act of 1967, as
amended, which have arisen on or before the date of execution of this Release.
  
4.02    Additional Acknowledgements. Executive further expressly acknowledges
and agrees that:
(a)    he is hereby advised in writing by this Release to consult with an
attorney before signing this Release;
(b)    he was given a copy of this Release on __________, 20__ and informed that
he had twenty-one (21) days within which to consider this Release; and
(c)    he was informed that he had seven (7) days following the date of
execution of this Release in which to revoke this Release.
ARTICLE V
Miscellaneous


5.01    Successors. This Release is personal to Executive and shall not, without
the prior written consent of the Company, be assignable by Executive. This
Release shall inure to the benefit of and be binding upon the Company and its
Releasees and its and their respective successors and assigns and any such
successor or assignee shall be deemed substituted for the Company under the
terms of this Release for all purposes. As used herein, “successor” and
“assignee” shall include any person, firm, corporation or other business entity
which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires the ownership of the Company or to which the Company assigns
this Release by operation of law or otherwise.


5.02    Waiver. No waiver of any breach of any term or provision of this Release
shall be construed to be, nor shall be, a waiver of any other breach of this
Release. No waiver shall be binding unless in writing and signed by the party
waiving the breach.
5.03    Modification. This Release may not be amended or modified other than by
a written agreement executed by Executive and an officer of the Company
authorized by the Board of Directors of the Company to execute and deliver such
agreement on behalf of the Company.
5.04    Complete Agreement. This Release constitutes and contains the entire
agreement and final understanding concerning Executive’s relationship with the
Company and its affiliates as an Executive and the other subject matters
addressed herein between the parties, and supersedes and replaces all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matters. Any representation, promise or agreement not
specifically included in this Release shall not be binding upon or enforceable
against either party. This Release constitutes an integrated agreement.
Notwithstanding the preceding provisions of this Section 5.04, the Company’s and
the Executive’s rights under the Employment Agreement, any written equity-based
award agreement entered into by and between any member of the

3

--------------------------------------------------------------------------------




Company Group and Executive before the Separation Date pursuant to which
Executive has rights that continue after the Separation Date in accordance with
the terms of the award and Executive’s rights as an equity owner in any member
of the Company Group are each outside of the scope of the foregoing provisions
of this Section 5.04 and shall continue in effect in accordance with their
terms.
5.05    Severability. If any provision of this Release or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of the Release which can be given effect without the invalid
provisions or applications and to this end the provisions of this Release are
declared to be severable.
5.06    Choice of Law. This Release shall be deemed to have been executed and
delivered within the State of Texas, and the rights and obligations of the
parties hereunder shall be construed and enforced in accordance with, and
governed by, the laws of the State of Texas without regard to principles of
conflict of laws.
5.07    Cooperation in Drafting. Each party has cooperated in the drafting and
preparation of this Release. Hence, in any construction to be made of this
Release, the same shall not be construed against any party on the basis that the
party was the drafter.
5.08    Counterparts. This Release may be executed in counterparts, and each
counterpart, when executed, shall have the efficacy of a signed original.
Photographic copies of such signed counterparts may be used in lieu of the
originals for any purpose.
5.09    Arbitration. Any dispute or controversy between the Company and
Executive, arising out of or relating to this Release, the breach of this
Release, or otherwise, shall be settled by arbitration in Fort Worth, Texas
administered by the American Arbitration Association in accordance with its
Commercial Rules then in effect and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator shall have the authority to award any remedy or relief that a court
of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of the Company and Executive. Each party shall bear
its or his costs and expenses in any arbitration hereunder and one-half of the
arbitrator’s fees and costs; provided, however, that the arbitrator shall have
the discretion to award the prevailing party reimbursement of its or his
reasonable attorney’s fees and costs.
5.10    Advice of Counsel. In entering this Release, the parties represent that
they have relied upon the advice of their attorneys, who are attorneys of their
own choice, and that the terms of this Release have been completely read and
explained to them by their attorneys, and that those terms are fully understood
and voluntarily accepted by them.
5.11    Supplementary Documents. All parties agree to cooperate fully and to
execute any and all supplementary documents and to take all additional actions
that may be necessary or appropriate to give full force to the basic terms and
intent of this Release and which are not inconsistent with its terms.
5.12    Headings. The section headings contained in this Release are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Release.

4

--------------------------------------------------------------------------------




5.13    Taxes. Other than the Company’s obligation to withhold taxes as required
by law or regulation, Executive shall be solely responsible for any taxes due as
a result of the payment of the Severance Benefit and other benefits to be
provided to Executive pursuant to Section 2.01 of this Release. Executive will
defend and indemnify the Company and each of its affiliates from and against any
tax liability that any of them may have with respect to any such payment and
against any and all losses or liabilities, including defense costs, arising out
of Executive’s failure to pay any taxes due with respect to any such payment.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 



5

--------------------------------------------------------------------------------






I have read the foregoing Release and I accept and agree to the provisions it
contains and hereby execute it voluntarily with full understanding of its
consequences.


EXECUTED this __ day of ___________ 20__, at ____________, ___________.








_____________________________                
Tom Ferguson


EXECUTED this __ day of ___________ 20__, at ___________, ___________.


AZZ incorporated






By: _____________________                
Name: Kevern Joyce
Title: Chairman of Board





6